 " .AO,,.245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
~.




                                                                                                                                          Page 1of1   3
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November 1, 1987)
                                            V.

                          Leonor Isidro Silva-Salazar                             Case Number: 3:19-mj-21346

                                                                                  Beniamin B. Kinf!ton
                                                                                  Defendant's Attontey


      REGISTRATION NO. 40678308
                                                                                                               Flt.ED
       THE DEFENDANT:                                                                                           MAR 2 5 2019
        IZI pleaded guilty to count( s) 1 of Complaint
                                                 ~~~-=-~~~~~~~~~~~~~.-.-.~....--ry...,...--,...,.,............,~-==~=---+--
                               .                                                                               , ·'-'·    ~   r:.-.. T COURT
        D was found gmlty to count(s)                                                              SOUTHER~J DISTRICT OF CAUFO
             after a plea of not guilty.                                                           -·--      DEPUTY
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                   Nature of Offense                                                          Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                1

        D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~-




        D Count(s)                                                                 dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                                                               ~ 45 cla.yS                               days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                Monday, March 25, 2019
                                                                                Date of Imposition of Sentence


       Received
                     DUSM
                         ~~                                                      /JV
                                                                                HONORABLE F. A. GOSSETT III
                                                                                UNITED STATES MAGISTRATE JUDGE


       Clerk's Office Copy                                                                                                      3: 19-mj-21346
